Appeal from an order of the Surrogate’s Court, Erie County (Barbara Howe, S.), entered April 5, 2006. The order directed respondent to pay the estate of Mary C. Piccillo the amount of $224,389.88 at 9% interest from May 25, 1999.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision by the Surrogate. We add, however, that respondent failed to preserve for our review her contention that the order on appeal violates the doctrine of law of the case (see generally Strouse v United Parcel Serv., 277 AD2d 993 [2000]). In any event, that contention lacks merit. The fact that the order on appeal awards petitioner statutory interest does not violate the doctrine of law of the case because the “Final Decree” previously issued by a different Surrogate awarded accrued interest to petitioner but failed to specify the rate of interest to which petitioner is entitled (see generally Martin v City of Cohoes, 37 NY2d 162, 165 [1975], rearg denied 37 NY2d 817 [1975]; Welch Foods v Wilson, 262 AD2d 949, 950 [1999]). Present—Gorski, J.P., Smith, Centra, Fahey and Pine, JJ.